Case 1:20-cv-02992-PAB-KMT Document 1 Filed 10/05/20 USDC Colorado Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. _____________

  JUDICIAL WATCH, INC.,
  ELIZABETH MILLER,
  LORRI HOVEY, and
  MARK SUTFIN,

         Plaintiffs,

  v.

  JENA GRISWOLD, Colorado Secretary of State, in her official capacities, and
  STATE OF COLORADO,

         Defendants.


                                           COMPLAINT



         Plaintiffs Judicial Watch, Inc., Elizabeth Miller, Lorri Hovey, and Mark Sutfin file this

  complaint for declaratory and injunctive relief against Jena Griswold, in her official capacity as

  Colorado Secretary of State and chief State election official, and against the State of Colorado.

         1.      Plaintiffs seek declaratory and injunctive relief to compel Defendants to comply

  with their voter list maintenance obligations under Section 8 of the National Voter Registration

  Act of 1993 (“NVRA” or “Act”), 52 U.S.C. § 20507. Plaintiffs also seek reasonable attorneys’

  fees, litigation expenses, and costs, which are available to prevailing parties under the Act. Id.,

  § 20510(c).
Case 1:20-cv-02992-PAB-KMT Document 1 Filed 10/05/20 USDC Colorado Page 2 of 15




                                   JURISDICTION AND VENUE

         2.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, as this

  action arises under the laws of the United States, and in particular under 52 U.S.C. §§ 20507 and

  20510(b).

         3.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a defendant

  resides in this district and all defendants reside in Colorado, and because a substantial part of the

  events and omissions giving rise to the claims herein occurred in this district.

                                              PARTIES

         4.      Plaintiff Judicial Watch, Inc. (“Judicial Watch”) is a not-for-profit, educational

  organization incorporated under the laws of the District of Columbia and headquartered at 425

  Third Street SW, Suite 800, Washington, D.C. 20024.

         5.      Plaintiff Elizabeth Miller is a member of Judicial Watch and a resident and a

  registered voter in El Paso County, Colorado, who has voted and intends to vote in the County.

         6.      Plaintiff Lorri Hovey is a resident and a registered voter in Adams County,

  Colorado, who has voted and intends to vote in the County.

         7.      Plaintiff Mark Sutfin is a resident and a registered voter in Elbert County, Colorado,

  who has voted and intends to vote in the County.

         8.      Defendant Jena Griswold is Colorado’s Secretary of State and, as such, is

  Colorado’s chief State election official. 52 U.S.C. § 20509; COLO. REV. STAT. § 1-1-107(1)(d),

  (e). As chief State election official, Defendant Griswold is responsible for the coordination,

  implementation, and enforcement of the NVRA in Colorado. She is sued in her official capacity.




                                                   2
Case 1:20-cv-02992-PAB-KMT Document 1 Filed 10/05/20 USDC Colorado Page 3 of 15




           9.    Defendant State of Colorado is subject to the requirements of the NVRA. 52 U.S.C.

  §§ 20502(4), 20503.

                                   STATUTORY BACKGROUND

           10.    The NVRA requires states to “conduct a general program that makes a reasonable

  effort to remove … from the official lists of eligible voters” the names of voters who have become

  ineligible by reason of death or a change of residence. 52 U.S.C. § 20507(a)(4).

           11.   With respect to voters who have changed residence, the NVRA provides that they

  must be removed from a jurisdiction’s voter rolls, but only if such registrants either (1) confirm in

  writing that they have moved outside the jurisdiction, or (2) fail to respond to an address

  confirmation notice and then fail to vote during a statutory waiting period extending from the date

  of the notice through the next two general federal elections. 52 U.S.C. §§ 20507(d)(1), (d)(3); 52

  U.S.C. § 21083(a)(4)(A).

           12.   Federal regulations and Colorado law refer to voter registrations as “inactive” when

  a registrant has failed to respond to a notice and will be subject to removal if the registrant then

  fails to vote in the next two general federal elections. 11 C.F.R. § 9428.7; COLO. REV. STAT. § 1-

  2-605.

           13.   Under both the NVRA and Colorado law, voters whose registrations are inactive

  may still vote on election day. 52 U.S.C. § 20507(d)(2)(A); COLO. REV. STAT. § 1-2-605(3).

  Accordingly, inactive voters are still registered voters.

           14.   In June of each odd-numbered year, the U.S. Election Assistance Commission

  (“EAC”) is required by law to report to Congress its findings relating to state voter registration

  practices. 52 U.S.C. § 20508(a)(3). Federal regulations require states to provide various kinds of


                                                    3
Case 1:20-cv-02992-PAB-KMT Document 1 Filed 10/05/20 USDC Colorado Page 4 of 15




  data to the EAC for use in this biennial report, including the numbers of active and inactive

  registered voters in the last two federal elections, and the numbers of registrations removed from

  the rolls for any reason between those elections. 11 C.F.R. § 9428.7(b)(1), (2), (5).

         15.     The NVRA affords a private right of action to any “person who is aggrieved by a

  violation of” the Act. 52 U.S.C. § 20510(b). Ordinarily, a private litigant is required to send notice

  of a violation to the chief State election official prior to commencing a lawsuit. Id., § 20510(b)(1),

  (2). However, no such notice is required “[i]f the violation occurred within 30 days before the

  date of an election for Federal office.” Id., § 20510(b)(3).

                                                FACTS

  I.     Judicial Watch’s Background, Mission, and Membership.

         16.     Judicial Watch’s mission is to promote transparency, integrity, and accountability

  in government and fidelity to the rule of law. The organization, which has been in existence since

  1994, fulfills its mission through public records requests and litigation, among other means.

         17.     Judicial Watch is supported in its mission by hundreds of thousands of individuals

  across the nation. An individual becomes a member of Judicial Watch by making a financial

  contribution, in any amount, to the organization. Members’ financial contributions are by far the

  single most important source of income to Judicial Watch and provide the means by which the

  organization finances its activities in support of its mission. Judicial Watch in turn represents the

  interests of its members.

         18.     Over the past several years, Judicial Watch’s members have become increasingly

  concerned about the state of the nation’s voter registration rolls, including whether state and local

  officials are complying with the NVRA’s voter list maintenance obligations.


                                                    4
Case 1:20-cv-02992-PAB-KMT Document 1 Filed 10/05/20 USDC Colorado Page 5 of 15




          19.     Members are concerned that failing to comply with the NVRA’s voter list

  maintenance obligations undermines the integrity of elections by increasing the opportunity for

  ineligible voters or voters intent on fraud to cast ballots.

          20.     In response to this concern, Judicial Watch commenced a nationwide program to

  monitor state and local election officials’ compliance with their NVRA list maintenance

  obligations. As part of this program, Judicial Watch utilizes public records laws to request and

  receive records and data from jurisdictions across the nation about their voter list maintenance

  efforts. It then analyzes these records and data and publishes the results of its findings to the

  jurisdictions, to its members, and to the general public.

  II.     Judicial Watch’s Findings Regarding Violations of the List Maintenance Provisions
          of the NVRA.

          21.     In June 2019, the EAC published its biennial, NVRA-related report, entitled

  ELECTION ADMINISTRATION AND VOTING SURVEY, 2018 COMPREHENSIVE REPORT, A REPORT TO

  THE 116TH CONGRESS (“EAC        Report”).

          22.     Along with its report, the EAC published the responses it received to a voter

  registration survey it sent to the states.              The survey instrument is available at

  https://www.eac.gov/research-and-data/datasets-codebooks-and-surveys         under    the   category

  heading of “2018,” at a link entitled “2018 Election Administration and Voting Survey

  Instrument.” The states, in consultation with their county and local officials, certify their answers

  to this survey directly to the EAC. The states’ responses are compiled on the same webpage under

  the heading “EAVS Datasets.” The initial version of these compiled responses was released on

  June 27, 2019, and has been periodically updated since then.



                                                     5
Case 1:20-cv-02992-PAB-KMT Document 1 Filed 10/05/20 USDC Colorado Page 6 of 15




         23.     The State of Colorado posts its registration figures on the Secretary of State’s

  website, at this address:

  https://www.sos.state.co.us/pubs/elections/VoterRegNumbers/VoterRegNumbers.html.

  This site links to the monthly registration statistics for each Colorado county, separately listing the

  active and inactive registrations.

         24.     The American Community Survey (“ACS”) is an enormous survey run by the

  Census Bureau. It is sent every month to about 3.5 million addresses. The five-year ACS survey

  consists of a rolling average of 60 months and is considered to be the most authoritative population

  estimate outside of the national, decennial census. Among other things, the ACS provides an

  estimate of the citizen population over the age of 18 for each U.S. county.

         25.     Judicial Watch’s analysis of the foregoing records and data from the EAC, the State

  of Colorado, and the Census Bureau shows that Colorado has failed to make a reasonable effort to

  remove ineligible registrants from the rolls.

         A.      The Excessive Registration Rates in Numerous Colorado Counties.

         26.      A jurisdiction’s “registration rate” is (1) the number of its voter registrations,

  divided by (2) the number of citizens over the age of 18 who live there.

         27.     When a registration rate exceeds 100%—so that there are more registrations than

  citizens old enough to register—it is an indication that a jurisdiction is not taking steps required

  by law to cancel the registrations of ineligible registrants.

         28.     In the summer of 2019, Judicial Watch compared the Colorado county registration

  numbers reported to the EAC with the then-most-recent five-year ACS estimates of citizen voting-




                                                     6
Case 1:20-cv-02992-PAB-KMT Document 1 Filed 10/05/20 USDC Colorado Page 7 of 15




  age population for 2013 to 2017. Forty of Colorado’s 64 counties—or 62% of the total number—

  had registration rates exceeding 100%.

         29.     Judicial Watch used the same methodology and the same data sources to determine

  the registration rates of other counties and states. The percentage of Colorado counties with

  registration rates exceeding 100% was the highest in the nation.

         30.     In September 2020, Judicial Watch compared the most recent five-year ACS data

  released by the Census Bureau, which was from 2014 through 2018, with the contemporaneous 60

  months of registration data for those same years, which data was reported online by Colorado’s

  Secretary of State.

         31.     The September 2020 study showed that, in an average month of that 60-month

  period, 20 Colorado counties had registration rates exceeding 100%.

         32.     The September 2020 study showed that as many as 39 Colorado counties had

  registration rates exceeding 100% during a single month of that period.

         33.     The September 2020 study showed that nine Colorado counties—Cheyenne,

  Dolores, Jackson, Mineral, Ouray, Phillips, Pitkin, San Juan, and Summit—had registration rates

  exceeding 100% during every single month of that 60-month period. A tenth county, Moffat, had

  registration rates exceeding 100% during every month except one during that period.

         34.     The September 2020 study showed that six other Colorado counties—Baca,

  Boulder, Clear Creek, Douglas, Hinsdale, and San Miguel—had registration rates exceeding 100%

  during a majority of the months in that 60-month period.




                                                  7
Case 1:20-cv-02992-PAB-KMT Document 1 Filed 10/05/20 USDC Colorado Page 8 of 15




         35.     The results of the September 2020 study are consistent with the results of the

  summer 2019 study, showing that Colorado’s high registration rates evidence an ongoing, systemic

  problem with its voter list maintenance efforts.

         B.      Low Numbers of Removals for Failing to Respond to An Address
                 Confirmation Notice and Failing to Vote or Otherwise Appear.

         36.     If a jurisdiction removes relatively few registration records belonging to electors

  who fail to respond to an address confirmation notice and fail to vote in two consecutive federal

  elections, that jurisdiction is not complying with Section 8(d) of the NVRA.

         37.     Question A9e of the EAC’s most recent survey asked jurisdictions to report the

  number of registrations removed during the most recent two-year reporting period where the

  “[r]eason for [r]emoval” was “[f]ailure to respond to notice sent and failure to vote in two most

  recent federal elections.” This question plainly refers to removals under Section 8(d)(1)(b)(ii) of

  the NVRA.

         38.     In response to question A9e of the EAC’s most recent survey, 30 Colorado counties

  reported removing less than 3% of their registration list during that period pursuant to the Section

  8(d) procedures. Because the reporting period was two years, that means that these counties

  removed on average less than 1.5% of their registration list per year. The 30 counties are: Adams,

  Baca, Bent, Cheyenne, Clear Creek, Crowley, Douglas, Eagle, Elbert, Fremont, Garfield,

  Gunnison, Hinsdale, Huerfano, Jackson, Jefferson, Kiowa, Lincoln, Mesa, Montrose, Morgan,

  Otero, Ouray, Phillips, Pitkin, Prowers, Sedgwick, Summit, Washington, and Weld.

         39.     Recent census data shows that 82% of Colorado’s residents were living in the same

  house as a year ago. That means that 18% of Colorado’s residents were not living in the same

  house as a year ago.

                                                     8
Case 1:20-cv-02992-PAB-KMT Document 1 Filed 10/05/20 USDC Colorado Page 9 of 15




         40.     Recent census data shows that, for the 30 counties listed in paragraph 38, the

  percentage of residents who were not living in the same house as a year ago ranges from 9% to

  24%, with the median at 14%.

         41.     A removal rate below 1.5% per year under Section 8(d) is too low to comply with

  the NVRA’s reasonable efforts requirement.

         42.     The low numbers of removals per year under Section 8(d) are consistent with

  evidence of Colorado’s high registration rates, and indicate an ongoing, systemic problem with its

  voter list maintenance efforts.

         C.      Low Numbers of Address Confirmation Notices Sent to Colorado Registrants.

         43.     One of the core responsibilities under the NVRA is sending address confirmation

  notices pursuant to Section 8(d) to registrants who are believed to have moved. If a jurisdiction

  sends relatively few such notices, it cannot be compliant with the NVRA.

         44.     Question A8a of the EAC’s most recent survey asked jurisdictions to report the

  number of address confirmation notices sent during the most recent two-year reporting period.

         45.     In response to question A8a of the EAC’s most recent survey, 25 Colorado counties

  reported sending address confirmation notices to less than 2% of their registrants during that

  period. Because the reporting period was two years, that means that these counties sent address

  confirmation notices on average to less than 1% of their registrants each year. These 25 counties

  are: Archuleta, Conejos, Costilla, Custer, Delta, Eagle, Gilpin, Grand, Gunnison, Hinsdale,

  Huerfano, Jackson, La Plata, Las Animas, Lincoln, Mineral, Moffat, Ouray, Phillips, Prowers, Rio

  Blanco, Rio Grande, Saguache, San Juan, and San Miguel.




                                                  9
Case 1:20-cv-02992-PAB-KMT Document 1 Filed 10/05/20 USDC Colorado Page 10 of 15




           46.     Recent census data shows that, for these 25 counties, the percentage of residents

   who were not living in the same house as a year ago ranges from 8% to 24%, with the median at

   13%.

           47.     Sending address confirmation notices to less than 1% of a registration list each year

   does not comply with the requirements of the NVRA.

           48.     The low numbers of address confirmation notices sent are consistent with evidence

   of Colorado’s high registration rates and low Section 8(d) removals, and indicate an ongoing,

   systemic problem with Colorado’s voter list maintenance efforts.

           D.      High Inactive Registration Rates.

           49.     Removing registrations that have been inactive for two general federal elections is

   a necessary part of any effort to comply with the NVRA’s mandate to conduct a general program

   that makes a reasonable effort to remove the registrations of ineligible registrants.

           50.     Having a high percentage of inactive registrations is an indication that a state or

   jurisdiction is not removing inactive registrations after two general federal elections as the NVRA

   requires.

           51.     A jurisdiction’s “inactive registration rate” is obtained by dividing (1) the number

   of inactive registrations, by (2) the total number of registrations for that jurisdiction.

           52.     In September 2020, Judicial Watch undertook an analysis of Colorado’s inactive

   registration rates, month by month, for the past two years (i.e., from October 2018 through

   September 2020). This analysis relied on the data reported on the Colorado’s Secretary of State

   website.




                                                     10
Case 1:20-cv-02992-PAB-KMT Document 1 Filed 10/05/20 USDC Colorado Page 11 of 15




          53.     The EAC’s most recent data showed that the median inactive registration rate for

   all U.S. counties for which data was available was 8.3%.

          54.     Judicial Watch’s analysis showed that 60 of Colorado’s 64 counties had an average

   monthly inactive registration rate over the past two years that was greater than 8.3%.

          55.     Judicial Watch’s analysis showed that eight of Colorado’s counties had an average

   monthly inactive registration rate over the past two years that was greater than 17%—meaning that

   one out of every six registrations was inactive. These eight counties are: Bent, Jackson, La Plata,

   Lake, Las Animas, Phillips, San Juan, and Summit.

          56.     Colorado’s counties have high inactive registration rates.

          57.     These high inactive registration rates are consistent with evidence of Colorado’s

   high general registration rates, low Section 8(d) removals, and low numbers of address

   confirmations sent, and indicate an ongoing, systemic problem with Colorado’s voter list

   maintenance efforts.

   III.   Plaintiffs’ Injuries.

          58.     Judicial Watch’s concerns with Colorado’s list maintenance practices led it to send

   a letter in April 2019 to seven Colorado counties and to the Secretary of State requesting

   documents relating to the state’s list maintenance practices, and to analyze the state’s documentary

   responses to that request.

          59.     Judicial Watch’s concerns also caused it to send a notice letter threatening a Section

   8 lawsuit to the Secretary of State as chief State election official, and to Jefferson County, in

   December 2019, and to research and analyze the Secretary’s response.

          60.     Judicial Watch’s concerns also led it to conduct analyses of Colorado’s registration


                                                   11
Case 1:20-cv-02992-PAB-KMT Document 1 Filed 10/05/20 USDC Colorado Page 12 of 15




   rates, removal rates, address confirmation notice statistics, and inactive rates previously set forth

   in this complaint.

          61.     Judicial Watch has expended substantial resources, including staff time,

   investigating Defendants’ failure to comply with their NVRA voter list maintenance obligations,

   communicating with Colorado officials and concerned members about Defendants’ failure, and

   researching statements made by Defendants in their correspondence.

          62.     The resources expended by Judicial Watch to investigate, address, research, and

   counteract Defendants’ failure to comply with their NVRA voter list maintenance obligations are

   distinct from and above and beyond Judicial Watch’s regular, programmatic efforts to monitor

   state and local election officials’ NVRA compliance.

          63.     Were it not for Defendants’ failure to comply with their NVRA voter list

   maintenance obligations, Judicial Watch would have expended these same resources on its regular,

   programmatic activities or would not have expended them at all. Instead, it diverted its resources

   to counteract Defendants’ noncompliance and to protect members’ rights.

          64.     Plaintiffs Miller, Hovey, and Sutfin, and all individual members of Judicial Watch

   who are lawfully registered to vote in Colorado, have rights under both the U.S. Constitution and

   the Colorado Constitution to vote in federal and state elections, as well as statutory rights under

   both federal and state law to the safeguards and protections set forth in the NVRA.

          65.     Defendants’ failure to comply with their NVRA voter list maintenance obligations

   burdens the federal and state constitutional rights to vote of Plaintiffs Miller, Hovey, and Sutfin,

   and of all individual members of Judicial Watch who are lawfully registered to vote in Colorado,

   by undermining their confidence in the integrity of the electoral process, discouraging their


                                                    12
Case 1:20-cv-02992-PAB-KMT Document 1 Filed 10/05/20 USDC Colorado Page 13 of 15




   participation in the democratic process, and instilling in them the fear that their legitimate votes

   will be nullified or diluted.

           66.     Defendants’ failure to satisfy their NVRA voter list maintenance obligations also

   infringes the federal and state statutory rights of Plaintiffs Miller, Hovey, and Sutfin, and of all

   individual members of Judicial Watch who are lawfully registered to vote in Colorado. These

   individuals have a statutory right to vote in elections for federal office that comply with the

   procedures and protections required by the NVRA, including the voter list maintenance obligations

   set forth in Section 8.

           67.     Protecting the voting rights of Judicial Watch members who are lawfully registered

   to vote in Colorado is germane to Judicial Watch’s mission. It also is well within the scope of the

   reasons why members of Judicial Watch join the organization and support its mission.

           68.     In September 2020, 454 Judicial Watch members who are registered to vote

   throughout Colorado confirmed to Judicial Watch’s staff that they were concerned about

   Defendants’ failure to satisfy their voter list maintenance obligations under the NVRA and the

   resulting harm to these members’ voting rights.

           69.     Because the relief sought herein will inure to the benefit of Judicial Watch members

   who are lawfully registered to vote in Colorado, neither the claims asserted nor the relief requested

   requires the participation of Judicial Watch’s individual members.




                                                     13
Case 1:20-cv-02992-PAB-KMT Document 1 Filed 10/05/20 USDC Colorado Page 14 of 15




                                                COUNT I

                    (Violation of Section 8(a)(4) of the NVRA, 52 U.S.C. § 20507(a)(4))

          70.     Plaintiffs reallege all preceding paragraphs as if fully set forth herein.

          71.     Plaintiffs Judicial Watch, Miller, Hovey, and Sutfin, and all individual members of

   Judicial Watch who are lawfully registered to vote in Colorado, are persons aggrieved by a

   violation of the NVRA, as set forth in 52 U.S.C. § 20510(b).

          72.     Because the violations set forth herein occurred within 30 days before the date of a

   federal election, no notice is required prior to filing this action. 52 U.S.C. § 20510(b)(3).

          73.     Defendants have failed to fulfill their obligations under Section 8(a)(4) of the

   NVRA to conduct a general program that makes a reasonable effort to cancel the registrations of

   registrants who are ineligible to vote in Colorado’s federal elections.

          74.     Defendant Griswold has failed in her responsibilities as Colorado’s chief State

   election official to coordinate, implement, and enforce the NVRA in Colorado.

          75.     Plaintiffs have suffered and will continue to suffer irreparable injury as a direct

   result of Defendants’ failure to fulfill their obligations to comply with Section 8(a)(4) of the

   NVRA.

          76.     Plaintiff has no adequate remedy at law.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs pray for entry of a judgment:

          a.      Declaring Defendants to be in violation of Section 8(a)(4) of the NVRA;

          b.      Permanently enjoining Defendants from violating Section 8(a)(4) of the NVRA;

          c.      Ordering Defendants to develop and implement a general program that makes a


                                                    14
Case 1:20-cv-02992-PAB-KMT Document 1 Filed 10/05/20 USDC Colorado Page 15 of 15




   reasonable effort to remove the registrations of ineligible registrants from the voter rolls in

   Colorado;

             d.   Ordering Defendants to pay Plaintiffs’ reasonable attorney’s fees, including

   litigation expenses and costs; and

             e.   Awarding Plaintiffs such other and further relief as this Court deems just and

   proper.


    October 5, 2020

                                                   s/ Russ Nobile
                                                   T. Russell Nobile
                                                   JUDICIAL WATCH, INC.
                                                   Post Office Box 6592
                                                   Gulfport, Mississippi 39506
                                                   (202) 527-9866
                                                   Rnobile@judicialwatch.org

                                                   Robert D. Popper*
                                                   Eric Lee*
                                                   JUDICIAL WATCH, INC
                                                   425 Third Street SW, Suite 800
                                                   Washington, D.C. 20024
                                                   (202) 646-5172
                                                   Rpopper@judicialwatch.org
                                                   Elee@judicialwatch.org
                                                   H. Christopher Coates*
                                                   LAW OFFICE OF H. CHRISTOPHER COATES
                                                   934 Compass Point
                                                   Charleston, South Carolina 29412
                                                   (843) 609-7080
                                                   curriecoates@gmail.com
                                                   * Application for admission forthcoming




                                                 15
